Citation Nr: 0824839	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a bone 
graft harvested from the left iliac crest (other than the 
already service connected surgical scarring).


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.



REMAND

The veteran underwent cervical spine surgery in service in 
February 2003.  During this procedure, a bone graft was 
harvested from the left iliac crest.  The veteran contends 
that she has had pain and limitation of function of the left 
hip since undergoing this procedure.  In May 2005, she was 
afforded an examination in response to her claim.  The 
examiner diagnosed chronic left hip pain, decreased range of 
motion in the left hip, and mild degenerative joint disease 
of the left femur.  The examiner did not provide an opinion 
concerning whether the left hip pain and limitation of motion 
were related to the in-service surgery or an opinion 
concerning the etiology of the degenerative joint disease of 
the left femur.  

In addition, in May 2006 correspondence, the veteran stated 
that she was enclosing the report of a May 2005 X-ray study 
of the left hip.  In addition, in her October 2006 VA Form 9, 
she stated that she was enclosing the latest X-ray study of 
her left hip.  The claims folders do not currently contain 
the X-ray studies referenced in the veteran's statements.

In light of these circumstances, the Board has concluded that 
further development of the record is required.  Accordingly, 
this case is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the X-ray reports discussed above and 
any other outstanding medical records 
pertaining to treatment or evaluation of 
the claimed disability since the veteran's 
discharge from service.

2.  If it is unable to obtain a copy of 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to provide a copy of the 
outstanding evidence.

3.  Then, the appellant should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present residuals of a bone graft 
harvested from the left iliac crest.  The 
claims folders or a copy of the pertinent 
material therein must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the review of the claims 
folders and the examination results, the 
examiner should identify each currently 
present residual of the bone graft 
harvested from the left iliac crest.  In 
particular, the examiner should express an 
opinion as to whether there is a 50 
percent or better probability that the 
pain and limitation of motion of the 
veteran's left hip are attributable to the 
bone graft harvested from her left iliac 
crest and an opinion as to whether there 
is a 50 percent or better probability that 
the degenerative joint disease of the left 
femur is etiologically related to service.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and her representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The veteran need take no action until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




